F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         SEP 4 1998
                                    PUBLISH

                  UNITED STATES COURT OF APPEALS                    PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                              No. 97-1320

 CHRISTOPHER A. SMITH,

       Defendant-Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO
                       (D.C. No. 96-CR-491-S)


Jenine Jensen, Assistant Federal Public Defender (Michael G. Katz, Federal
Public Defender, with her on the brief), Denver, Colorado, for Defendant-
Appellant.

Stacey Ross Goh, Assistant United States Attorney (Henry L. Solano, United
States Attorney, with her on the brief), Denver, Colorado, for Plaintiff-Appellee.


Before HENRY , BARRETT , and BRISCOE , Circuit Judges.


HENRY , Circuit Judge.


      A grand jury charged Defendant Christopher Smith with the following

offenses: 1) interference with commerce by threats or violence, in violation of
the Hobbs Act, 18 U.S.C. § 1951; and 2) theft from a federally licensed firearms

dealer, in violation of 18 U.S.C. § 922(u). A jury found him guilty on both

counts. Mr. Smith contends that the district court erred in the following respects:

1) allowing introduction of eyewitness identifications in violation of his due

process rights; 2) excluding the testimony of his expert witness; 3) allowing the

government to cross-examine one of his witnesses regarding her prior drug use;

4) denying his motion for judgment of acquittal on the Hobbs Act count; and 5)

ordering restitution in an amount greater than the loss he caused. We affirm in

part, reverse in part, and remand with instructions.



                        I. STATEMENT OF THE CASE



      A. Factual Background

      On the evening of January 15, 1996, two men entered a sporting goods

store in Colorado Springs. They walked up to the gun counter, and one of them

asked a sales associate if he could see two .45 caliber semiautomatic handguns

from the display case. The sales associate, Glen Dotson, cleared the two guns to

make sure they were unloaded. He then handed the man the guns, one at a time.

Once the man had the guns in his hands, he began to move down the counter.

Then he turned and ran out of the store. His companion ran also.


                                          2
       Mr. Dotson yelled for help as he chased the two men. Two employees,

Keith Stotts and George MacLarty joined the chase. The suspect          1
                                                                            got into the

driver’s seat of a black Nissan 300ZX sports car. Although it was dusk or dark at

the time of the escape, the parking lot of the store was well-illuminated. Mr.

MacLarty testified that he saw the driver through the car window from about one

foot to one and a half feet away. Rec. vol. V at 233. As the getaway car lurched

out of the parking lot, Mr. Stotts and Mr. Dotson were in the car’s path. Mr.

Stotts testified that he got a good look at the driver through the windshield.         Id.

vol. IV at 120. On its way out of the parking lot, the car struck Mr. Dotson and

broke his ankle. Mr. Dotson was unable to see the driver as the car was coming

toward him.    Id. at 81. Another employee, Brian Cunico, happened to be in the

parking lot during the chase. He also testified that he saw the driver through the

windshield. Id. vol. V at 164.

       After the men fled, the employees talked with one another about the

incident. Id. at 137-38. When a Colorado Springs police officer arrived, the

employees gave their statements to the officer in each others’ presence and then

discussed their statements with each other. Jennifer Sherman, who worked as a

cashier at the sporting goods store on the evening of the theft, testified that on


       1
        Although there were two perpetrators of the crime, this case concerns the
identity of the man who took the guns. Thus, we shall refer to “the suspect” in
the singular.

                                             3
the night of the theft and the following day, store employees were discussing

their memories of the details of the suspect. She stated that at first, the

employees’ descriptions differed, but eventually everyone started agreeing as to

what he looked like.   Id. vol. VII at 549.

      The following day, Agent Scott Thomasson of the Bureau of Alcohol,

Tobacco and Firearms became involved with the case. Agent Thomasson

interviewed the six employees who were in the store at the time of the theft. A

couple days later, Agent Thomasson took Mr. Stotts and Mr. MacLarty to the

Sheriff’s Office to create computer composites of the suspect. He also took them

to a sketch artist, who used their input to create a sketch of the suspect.

      Agent Thomasson enlarged the resulting sketch and made it into a

“wanted” poster. He took the poster to Doherty High School, the high school

nearest the scene of the theft, and he gave the poster to the school principal. A

teacher at Doherty thought he recognized the person in the sketch as a former

Doherty High School student, Mr. Christopher A. Smith. The principal then

obtained yearbooks containing Mr. Smith’s sophomore and junior yearbook

photos. In the sophomore photo, Mr. Smith was fifteen years old; in the junior

photo, he was sixteen. At the time of the theft he was nineteen years old, and at

trial he was twenty. Agent Thomasson requested a copy of the photo of Mr.

Smith in his junior year, and he also requested seven other photos from the same


                                              4
yearbook.

       Agent Thomasson took the eight photos to the sporting goods store;

however, he did not mount them to create a photo array. Instead, he laid the

photos onto the counter and asked Mr. Stotts if he could identify the suspect.

The names of the persons in the photos were not concealed. Thus, “Christopher

Smith” was printed on the bottom of Mr. Smith’s photo. After Mr. Stotts picked

the picture of Mr. Smith, Agent Thomasson indicated that Mr. Stotts had picked

the correct photo. Rec. vol. V at 146. Agent Thomasson had Mr. Stotts sign and

date the back of Mr. Smith’s photo.

       Agent Thomasson then repeated this procedure with Mr. Cunico. Mr.

Cunico had attended Doherty High School, and he recognized Mr. Smith and one

other person as Doherty High students. When Mr. Cunico selected the picture of

Mr. Smith, Agent Thomasson had him sign and date the back of Mr. Smith’s

photo. A few days later, Agent Thomasson told Mr. Cunico that he had picked

the picture of the suspect.   Id. at 178.

       Agent Thomasson then showed the photographs to Mr. MacLarty. When

Mr. MacLarty picked Mr. Smith’s photo, Agent Thomasson had him sign and

date the back. Agent Thomasson “might have said, Nice job, or something like

that” after Mr. MacLarty picked Mr. Smith’s photo.   Id. at 259.

       Agent Thomasson also showed the photos to Kathy Walker, who was


                                            5
working as a “greeter” at the sporting goods store on the evening of the theft.

She was able to see the suspect when he was at the gun counter. He came within

ten feet of her as he was running out of the store. Ms. Walker picked the photo

of Mr. Smith.

        On the evening of the theft, Mr. Dotson had told police that he could not

identify the suspect. Approximately a week after the theft, Agent Thomasson

showed Mr. Dotson the photographs, but Mr. Dotson told him that he did not

recognize anyone. Agent Thomasson told Mr. Dotson to take his time and look at

the photographs. He then left Mr. Dotson alone in an office for about five

minutes. As with the other interviews, the photos were not mounted; they were

lying loose on a table. By this time, approximately three or four of Mr. Dotson’s

co-employees had signed and dated the back of Mr. Smith’s photo. Mr. Dotson

picked Mr. Smith’s photograph. When Agent Thomasson returned to the room,

he informed Mr. Dotson that everyone else had picked the picture of Mr. Smith

also.

        On two occasions, Agent Thomasson interviewed Ms. Sherman. The first

interview took place within forty-eight hours of the theft. At that time, she told

him that she “absolutely could not identify” the suspect.   Id. vol. VII at 550.

During the next couple of weeks, Agent Thomasson called Ms. Sherman five

times to ask if she could describe the suspect for a sketch artist. She told Agent


                                             6
Thomasson that she “[did not] have enough to go by.”         Id. at 551.

       The second interview took place at the police station at around 9:00 or

9:30 p.m. At that interview, Agent Thomasson showed Ms. Sherman the photos.

She told him several times that she could not identify anyone. Eventually Mr.

Thomasson told her to guess. Agent Thomasson then removed the photos,

brought out a single mug shot of Mr. Smith, and told her this was “the guy that

other people had said did it . . . .”   Id. at 555. He told her this was off the record,

and he asked her if she recognized the man in the mug shot. She testified that

she said something like, “I guess” because it was late and she wanted to go home.

Id. at 556.



       B. Procedural History

       Mr. Smith was charged with interference with commerce by threats or

violence, in violation of the Hobbs Act, 18 U.S.C. § 1951, and theft from a

federally licensed firearms dealer, in violation of 18 U.S.C. § 922(u). At Mr.

Smith’s first trial, the jury could not reach a unanimous verdict, and the judge

declared a mistrial. Subsequently, a grand jury returned an indictment charging

Mr. Smith with the same two counts. At his second trial, a jury convicted him on

both counts. The district court sentenced Mr. Smith to eighty-seven months’

imprisonment on both counts, to run concurrently. The court further ordered Mr.


                                              7
Smith to pay $1,209.98 in restitution to the sporting goods store.



                                  II. DISCUSSION


       A. Did the identification procedures Agent Thomasson used violate
       Mr. Smith’s due process rights?

       Mr. Smith argues that the procedures used by Agent Thomasson resulted in

unreliable pre-trial identifications, introduction of which violated his due process

rights. He also argues that these unreliable pre-trial identifications tainted the in-

court identifications. The government counters that the identification procedures

Agent Thomasson used were proper, and the identifications themselves were

reliable. The ultimate question of whether identification procedures violate a

defendant’s due process rights is a question of law, which we review de novo.

United States v. Sanchez , 24 F.3d 1259, 1262 (10th Cir. 1994).

       When the constitutionality of a photo array is challenged under the Due

Process Clause, the court must engage in a two-pronged inquiry. First, we must

determine whether the photo array was impermissibly suggestive. If so, then we

must decide whether the identifications were nevertheless reliable considering the

totality of the circumstances.   Id. at 1261-62. Courts may consider several

factors in determining whether a photo array is impermissibly suggestive,

including “the size of the array, the manner of its presentation by the officers,


                                          8
and the details of the photographs themselves.”          Id. at 1262.

              1. Were the Photo Arrays Impermissibly Suggestive?

                     a. Size of the Array

       Mr. Smith takes issue with the number of photographs Agent Thomasson

showed to each of the witnesses. Although Agent Thomasson testified that he

showed all eight photographs to each of the witnesses, some of the witnesses

testified otherwise. For example, Mr. Cunico testified that Agent Thomasson

showed him approximately six photos. Rec. vol. V at 167. Mr. Dotson testified

that he believed Agent Thomasson showed him four or five photos.             Id. vol. IV at

90. We have stated that “the number of photographs in an array is not itself a

substantive factor, but instead is a factor that merely affects the     weight given to

other alleged problems or irregularities in an array.”        Sanchez , 24 F.3d at 1262.

Further, we have noted that “courts have held that a photo array with as few as

six pictures is not per se unconstitutional.”       Id. However, we observed that six

photos is “a number sufficiently small to weigh heavily in the balance of factors

to be considered.”    Id. at 1263. We turn, then, to the other factors to be

considered in deciding whether a photo array is impermissibly suggestive.

                     b. Manner of the Array’s Presentation

       As to the second factor, Mr. Smith argues that the manner in which Agent

Thomasson presented the photos to the eyewitnesses was overly suggestive. First


                                                9
of all, he argues that it was improper for Agent Thomasson to leave the names on

the photographs while showing them to some of the eyewitnesses. We think that

leaving the names on the photos was particularly problematic with respect to Mr.

Cunico. This is so because the pictures depicted students from a nearby high

school that Mr. Cunico had recently attended.

      Secondly, Mr. Smith argues that it was improper for Agent Thomasson to

coach the witnesses. Several of the witnesses testified that after they picked Mr.

Smith’s photo, Agent Thomasson stated or implied that they had picked the

correct photo. He also had them sign and date the back of the photo, so that each

subsequent witness eventually saw the signatures of his or her co-employees on

the photo. Although we cannot condone the agent’s procedure in this respect, we

think it falls short of “coaching.”

      However, we think the agent’s behavior bordered on coaching with respect

to two of the eyewitnesses. Agent Thomasson pressed Ms. Sherman and Mr.

Dotson to assume that the suspect’s picture appeared in the array. When Mr.

Dotson had difficulty picking the suspect, Agent Thomasson left him alone in the

room with loose photos, one of which had signatures on the back. Moreover, he

actually showed Ms. Sherman a mug shot of Mr. Smith and told her “off the

record” that Mr. Smith was the suspect.

                    c. Details of the Photographs


                                          10
      As to the third factor–the details of the photographs themselves–Mr. Smith

argues that Agent Thomasson should not have used a photo of him when he was

sixteen years old because he was nineteen years old at the time of his arrest. He

claims that the difference in his appearance from age sixteen to age nineteen is

significant. Mr. Stotts testified, however, that he did not think there was much of

a change in Mr. Smith’s appearance from the time of the photo to the time of

trial, when Mr. Smith was twenty. Although we recognize that the difference in

appearance from a sixteen-year-old to a nineteen-year-old may be significant, Mr.

Smith has not demonstrated that is so in this case.



      After considering the above factors, we conclude that the photo arrays

shown to Mr. Cunico, Mr. Dotson, and Ms. Sherman were impermissibly

suggestive. As we noted above, Mr. Cunico testified that there were

approximately six photos in the array Agent Thomasson showed to him, and Mr.

Dotson testified that there were four or five. These are numbers sufficiently

small to weigh heavily in balancing the other factors.

      As to Mr. Cunico, as we have discussed, the fact that the names were left

on the photos presented a problem because he had recently attended Doherty

High School. Furthermore, Mr. Cunico recognized at least two of the individuals

in the array as Doherty High students. As to Mr. Dotson and Ms. Sherman, as we


                                         11
have discussed, Agent Thomasson pressed them to assume that the array

contained a photo of the suspect. We, therefore, must turn to the second prong,

i.e., whether, in view of the totality of the circumstances, the identifications were

nevertheless reliable. However, we need only determine whether Mr. Cunico’s

and Mr. Dotson’s identifications were reliable, since Ms. Sherman never made a

positive identification, and at trial she testified on behalf of the defense.

              2. Were the Identifications Nevertheless Reliable?

       The Supreme Court has enumerated five factors for courts to consider in

determining whether a pretrial identification is reliable:

       the opportunity of the witness to view the criminal at the time of the
       crime, the witness’ degree of attention, the accuracy of his prior
       description of the criminal, the level of certainty demonstrated by the
       witness at the confrontation, and the length of time between the
       crime and the confrontation.

Grubbs v. Hannigan , 982 F.2d 1483, 1490 (10th Cir. 1993) (quoting       Neil v.

Biggers , 409 U.S. 188, 199-200 (1972)). These five factors “must be weighed

against the corruptive effect of a suggestive pre-trial identification procedure to

determine whether the identification testimony should have been suppressed.”

Id. The standard is whether there is a very substantial likelihood of

misidentification.   Neil , 409 U.S. at 198. We turn now to a discussion of the five

factors.                          a. Opportunity to View

       The government argues that each of the eyewitnesses viewed the suspect


                                           12
anywhere from a few seconds to a few minutes at close range and that each of

these instances was long enough for the witnesses to retain a clear mental image

of the suspect. Mr. Cunico testified that he saw the driver through an untinted

windshield when the car was under a light post. He testified that he has 20/30

vision and that he was approximately 15 feet away from the car. Although Mr.

Dotson was unable to see the driver in the parking lot, he did have the

opportunity to view the suspect at close range when they were standing at the gun

counter. He testified that the suspect was a little over an arm’s length away from

him and that he was looking at the man’s face as he handed him the guns.

                   b. Degree of Attention

      The government argues that based on the details the eyewitnesses recalled,

it is apparent that they paid close attention to the suspect. Mr. Smith concedes

that the degree of attention was probably high, but he argues that the witnesses

were more concerned with marking the getaway car than remembering the

suspect’s face. However, Mr. Dotson testified that he is more attentive with a

customer who is looking at firearms than he is with a customer who is looking at

other sporting goods.

                   c. Accuracy of Description

      When the employees gave their statements to Agent Thomasson, they

almost all described the suspect as a white male, 5 feet 10 inches tall, 150


                                         13
pounds, with hair between sandy blond and brown. Rec. vol. VI at 386. Mr.

Smith argues that the accuracy of the prior descriptions, however, was tainted by

the conversations and interviews that occurred shortly after the theft.

                    d. Level of Certainty

      At trial, when counsel asked Mr. Cunico how sure he was when he picked

Mr. Smith’s photo, Mr. Cunico responded, “That’s the guy I remembered that

night.” Rec. vol. V at 182. Mr. Dotson, who was at first unable to identify the

suspect, eventually picked Mr. Smith’s picture. He testified that he “was real,

real sure” that he had identified the individual who took the guns from him.   Id.

vol. IV at 91.

                    e. Time Between Crime and Confrontation

      Mr. Smith concedes that the length of time between the theft and the

pretrial identification is not problematic.



      We cannot say, weighing each of these factors, and balancing them against

the suggestiveness of some of Agent Thomasson’s procedures with respect to Mr.

Cunico and Mr. Dotson, that there is a very substantial likelihood of

misidentification. First of all, three other employees identified Mr. Smith. Thus,

Mr. Cunico’s and Mr. Dotson’s positive identifications were corroborated.

Moreover, both Mr. Cunico and Mr. Dotson had an opportunity to view the


                                            14
suspect at fairly close range–Mr. Dotson in a well-lit store, and Mr. Cunico in a

well-lit parking lot. Mr. Dotson was particularly attentive to the suspect since he

was handling firearms. And both Mr. Cunico and Mr. Dotson were certain that

they had picked the photo of the man they saw on the evening of the theft.

Therefore, we hold that admission of the pre-trial identifications did not violate

Mr. Smith’s due process rights. In light of this holding, and since Mr. Smith’s

only ground for challenging the in-court identifications was the unreliability of

the pre-trial identifications, we likewise conclude there was no error in admitting

the in-court identifications.


       B. Did the district court abuse its discretion in excluding Mr. Smith’s
       proffered expert testimony on eyewitness identification?

       The defense proffered the testimony of Dr. Geoffrey Loftus, an expert on

the subject of eyewitness identification. The government filed a motion in

limine, seeking to exclude Dr. Loftus’s testimony. After a hearing, the district

court granted the government’s motion. We review the decision to exclude

expert testimony for an abuse of discretion.        United States v. Call , 129 F.3d
1402, 1405 (10th Cir. 1997),    cert. denied , 118 S. Ct. 2064 (1998).

       According to Fed. R. Evid. 702,

       If scientific, technical, or other specialized knowledge will assist the
       trier of fact to understand the evidence or to determine a fact in
       issue, a witness qualified as an expert by knowledge, skill,
       experience, training, or education, may testify thereto in the form of

                                               15
       an opinion or otherwise.

Under Daubert v. Merrell Dow Pharmaceuticals, Inc.       , 509 U.S. 579 (1993), a

district court faced with a proffer of expert testimony must first determine

whether it is reliable.   Call , 129 F.3d at 1404. After determining that the

proffered testimony is reliable, the district court must then determine whether the

evidence will assist the trier of fact.   Id.

       During the defense’s proffer, Dr. Loftus testified extensively about various

factors that affect eyewitness identification and the circumstances that give rise

to inaccurate memories. For example, he testified that bright lights in a parking

lot at night, as well as window tinting, could affect the ability to see and

remember. Also, he testified that highly stressful events impair the ability to

remember. He further testified that a person’s confidence in his or her memory

does not necessarily correlate to the accuracy of that memory. He testified as to

“relation back,” whereby an initial identification can influence a later

identification. He testified about the “feedback factor,” whereby post-event

information may affect the accuracy of a memory. Finally, he testified about

“unconscious transference,” which allows someone to remember a face but not

the circumstances under which he or she saw the face.

       “Until fairly recently, most, if not all, courts excluded expert psychological

testimony on the validity of eyewitness identification. But, there has been a trend


                                                16
in recent years to allow such testimony under circumstances described as

‘narrow.’”   United States v. Harris , 995 F.2d 532, 534 (4th Cir. 1993) (citations

omitted). “The narrow circumstances held sufficient to support the introduction

of expert testimony have varied but have included such problems as cross-racial

identification, identification after a long delay, identification after observation

under stress, and [such] psychological phenomena as the feedback factor and

unconscious transference.”     Id. at 535. “Outside of such narrowly constrained

circumstances, jurors using common sense and their faculties of observation can

judge the credibility of an eyewitness identification, especially since deficiencies

or inconsistencies in an eyewitness’s testimony can be brought out with skillful

cross-examination.”    Id.

       In Harris , the defendant, on trial for robbery, challenged the district court’s

exclusion of expert testimony on the reliability of eyewitness identification.       Id.

at 534. He argued that because the eyewitnesses discussed the robbery amongst

themselves, they could have reinforced each other’s misidentifications.          Id. The

court noted that the defendant’s proffer included most of the common

justifications for admitting eyewitness identification expert testimony.

Nevertheless, the court concluded that “the facts simply do not support his

argument that the identification was suspect.”      Id. at 535. The court rested this

conclusion on the fact that there was more than one identification. Thus, the jury


                                             17
“could pick and choose from an evidentiary cornucopia.”             Id. Accordingly, the

Fourth Circuit affirmed the district court’s exclusion of the expert testimony.         Id.

at 536.

       Several other circuits, pre- and post-        Daubert , have affirmed the exclusion

of such testimony, while simultaneously eschewing a rule of per se

inadmissibility.   See, e.g. , United States v. Rincon , 28 F.3d 921, 926 (9th Cir.

1994) (upholding the district court’s exclusion of expert eyewitness identification

testimony while noting that such a determination must be “based upon an

individualized inquiry”);   United States v. Moore , 786 F.2d 1308, 1312 (5th Cir.

1986) (upholding the district court’s exclusion of eyewitness identification expert

testimony while recognizing that admission would be proper in some cases);            see

also United States v. Downing , 753 F.2d 1224, 1226 (3rd Cir. 1985) (reversing

the district court’s exclusion of expert eyewitness identification testimony while

holding that the admission of such testimony is not automatic but conditional);

cf. United States v. Brown , 540 F.2d 1048, 1053-54 (10th Cir. 1976) (affirming

the district court’s exclusion of expert testimony regarding eyewitness

identification without discussing possibility of admission under other

circumstances).

       It is clear to us from a review of the record that the district court

considered this matter in detail. The court conducted a lengthy          Daubert hearing,


                                                18
and it made extensive findings of fact and conclusions of law. The court did not

rely on a rule of per se inadmissibility. Indeed, it recognized that the trend is to

admit expert testimony on eyewitness identification under certain circumstances,

which should be examined on a case-by-case basis. The court found, however,

that in the instant case, the proffered testimony touches “on areas of common

knowledge.” Rec. vol. VIII at 680. Thus, it concluded that the testimony would

not assist the trier of fact.

       The defendant urges us to adopt the Third Circuit’s approach in        United

States v. Stevens , 935 F.2d 1380 (3rd Cir. 1991). In       Stevens , the defendant

sought to introduce expert testimony concerning eyewitness identification.            Id. at

1384. Both of the eyewitnesses to the crime “proclaimed that they were

exceedingly confident in their identifications of [the defendant].”       Id. at 1400.

The expert would have testified about the lack of correlation between confidence

and accuracy in eyewitness identifications.        Id. The district court excluded this

portion of the expert’s testimony.    Id. at 1397. Relying on Downing , the Third

Circuit reversed.   Id. at 1401.

       We agree that expert testimony on eyewitness identification may properly

be admitted under Daubert in certain circumstances, but        Stevens simply does not

persuade us that the district court abused its discretion in the instant case. We

note that here there were five eyewitness identifications, not one. Likewise, as


                                              19
counsel for the government pointed out at argument, there was also testimony

that Mr. Smith changed his alibi. In this admittedly close case, we hold only that

the district court did not abuse its discretion in excluding the testimony under the

circumstances.   See United States v. Blade , 811 F.2d 461, 465 (8th Cir. 1987)

(holding no abuse of discretion to exclude expert eyewitness identification

testimony where government’s case relied on more than eyewitness

identification); United States v. Smith , 736 F.2d 1103, 1107-08 (6th Cir. 1984)

(holding exclusion of expert eyewitness identification testimony harmless error

where government’s case included three separate eyewitnesses and a palm print

that discredited the defendant’s alibi).

      Finally, Mr. Smith argues that not only did the district court exclude the

expert testimony as unhelpful to the trier of fact, but it also excluded the

testimony because the testimony touched on the ultimate issue in the case. As

Mr. Smith points out, the “ultimate issue” rule has been abolished.    See Fed. R.

Evid. 704 & Advisory Committee Notes (“the so-called ‘ultimate issue’ rule is

specifically abolished by the instant rule.”) We have reviewed the record, and we

do not think the court erred. Throughout the hearing, the court was clearly

guided by the standards announced in       Daubert and Rule 702. In any event,

because the court did not abuse its discretion in excluding the testimony, if the

court did err in this respect, such error was harmless.


                                            20
       C. Did the district court abuse its discretion in allowing an alibi
       witness to be cross-examined on her drug use twenty years earlier?

       Mr. Smith’s alibi was that at the time of the theft, he was with his friend

Jamie Doyle at her house. Jamie’s mother, Janet Doyle, testified that she saw Mr.

Smith and her daughter leave the house around 6:55 p.m. on the evening of the

theft, just after she got home from work. Ms. Doyle testified that she

remembered the date because it was Martin Luther King Day, and many

employees at her workplace had the day off. Ms. Doyle further testified that she

remembered the time because she was surprised to see her daughter leaving the

house just minutes before the television program      Melrose Place was scheduled to

air. The theft took place between 6:30 p.m. and 7:00 p.m.

       Ms. Doyle was Mr. Smith’s primary alibi witness. Over defense objection,

the district court permitted the government to cross-examine Ms. Doyle about her

use of LSD twenty years earlier. The court also questioned Ms. Doyle on the

same topic. Mr. Smith argues that the district court erred when it allowed this

line of questioning. Mr. Smith further argues that the judge compounded the

error when he took up the questioning himself.

       “[T]he extent of cross-examination with respect to any appropriate subject

is within the sound discretion of the trial court.”   United States v. Hinkle , 37
F.3d 576, 579 (10th Cir. 1994). Likewise, we review a trial judge’s own


                                              21
questioning for an abuse of discretion.      United States v. Albers , 93 F.3d 1469,

1484 (10th Cir. 1996). Under this standard, we will reverse only when the trial

court’s decision is “arbitrary, capricious, whimsical, or manifestly unreasonable.”

United States v. Hernandez-Herrera        , 952 F.2d 342, 343 (10th Cir. 1991) (internal

quotation marks omitted).

       Mr. Smith argues that the cross-examination concerning Ms. Doyle’s drug

use was aimed at generally attacking Ms. Doyle’s character, an improper purpose

for raising the topic. The government, however, argues that Ms. Doyle’s ability

to remember the events of the evening of January 15, 1996 was directly in issue,

and, therefore, her prior use of LSD was relevant. Both parties cite       United States

v. Cameron , 814 F.2d 403 (7th Cir. 1987) in support of their respective positions.

       In Cameron , the defense sought to impeach a government witness by cross-

examining him about his prior use of LSD.          Id. at 405. The defense’s rationale

was that individuals who use illegal drugs are likely to have no compunction

about lying under oath.   Id. The district court refused to admit the evidence for

this purpose; however, the district court offered to allow the defense to introduce

the evidence to show the effect that drug use may have had on the witness’s

memory. Id. The defense declined the offer.          Id. On appeal, the defendant

argued that the district court should have allowed him to introduce evidence of

prior drug use to impeach the witness’s character.        Id. The Seventh Circuit


                                              22
disagreed and affirmed the district court.    Id.

       In the case at bar, when defense counsel objected to the government’s

questioning concerning Ms. Doyle’s LSD use, the prosecutor stated that such

evidence goes “to her credibility to recall and recollection, her memory.” Rec.

vol. VIII at 723. Thus, unlike in    Cameron , the evidence was offered for a proper

purpose. We think it was reasonable for the court to allow this inquiry. While

the use of certain drugs in the remote past may be entirely irrelevant to a

witness’s ability to remember, in this instance, it was for the jury to decide

whether Ms. Doyle’s use of LSD twenty years earlier affected her ability to recall

the evening in question. We cannot say that the district court abused its

discretion in allowing this line of questioning. We turn now to the court’s own

questioning of Ms. Doyle.

       When counsel for the government asked Ms. Doyle how many times she

used LSD, she stated that she did not know. After defense counsel lodged an

objection, the court asked Ms. Doyle if she recalled how many times she used

LSD. When Ms. Doyle replied, “No,” the court then inquired if she had used it

regularly. After Ms. Doyle again replied, “No,” the court admonished counsel

for the government as follows: “You may inquire as to how regularly she used it

and over what period of time, and let’s move on.” Counsel elected to move on

rather than to pursue the topic. Rec. vol. VIII at 724.


                                             23
      A trial judge’s authority to question a witness “is, of course, beyond

dispute.” Albers , 93 F.3d at 1485. However, “in exercising this power a judge

must take care not to create the appearance that he or she is less than totally

impartial.” Id. We find nothing in the trial judge’s brief questioning that

suggests an appearance of partiality. Nor was the judge’s questioning arbitrary

or unreasonable. Thus, we find that the trial court did not abuse its discretion

when it briefly questioned Ms. Doyle.


      D. Did the district court err in denying Mr. Smith’s motion for
      judgment of acquittal on the Hobbs Act count of the indictment?

      After the government rested its case, Mr. Smith moved, pursuant to Fed. R.

Crim. P. 29, for judgment of acquittal on count one of the indictment. The

district court denied the motion. “We review the district court’s denial of a

motion for judgment of acquittal    de novo , viewing all the evidence and drawing

all reasonable inferences in a light most favorable to the government.”       United

States v. Lampley , 127 F.3d 1231, 1242 (10th Cir. 1997),       cert. denied , 118 S. Ct.
1098 (1998). We conclude that the district court erred in denying Mr. Smith’s

motion. 2 Therefore, we vacate Mr. Smith’s conviction on count one and remand


      2
        The parties frame the issue as whether the district court abused its
discretion in failing to dismiss count one of the indictment. Although Mr. Smith
did raise issues relevant to the Hobbs Act count in a pretrial motion in limine, the
parties have not called our attention to a formal motion to dismiss this count of
                                                                       (continued...)

                                           24
with instructions to enter judgment of acquittal on that count.

       Count one of the indictment charges a violation of the Hobbs Act. The

Hobbs Act provides that “[w]hoever in any way or degree obstructs, delays, or

affects commerce or the movement of any article or commodity in commerce, by

robbery or extortion . . .” shall be punished. 18 U.S.C. § 1951(a). The Act

defines “robbery” as “the unlawful taking or obtaining of personal property from

the person or in the presence of another, against his will,      by means of actual or

threatened force, or violence, or fear of injury     , immediate or future, to his person

or property, or property in his custody or possession . . . .”     Id. at § 1951(b)(1)

(emphasis added).

       The government contends that “the offense of robbery continues

throughout the escape phase of the crime.” Aple’s Brief at 21. Thus, it argues,

Mr. Smith committed a robbery because Mr. Dotson’s ankle was broken during

the escape. In support of this argument, the government offers various cases

which stand for the proposition that the escape phase of a bank robbery is part of

the ongoing crime.     See, e.g. , United States v. Willis , 102 F.3d 1078, 1083 (10th

Cir. 1996) (stating that escape is part of overall conspiracy to commit bank




       (...continued)
       2

the indictment. Likewise, our search of the record reveals no such motion.
Nevertheless, Mr. Smith did make a Rule 29 motion at trial, and, consequently,
we treat this issue as a denial of a motion for judgment of acquittal.

                                              25
robbery), cert. denied , 117 S. Ct. 2517 (1997);     United States v. Von Roeder , 435
F.2d 1004, 1010 (10th Cir. 1970) (“The escape phase of a crime is not . . . an

event occurring after the robbery. It is part of the robbery.”) (internal quotation

marks omitted), vacated on other grounds , Schreiner v. United States , 404 U.S.
67 (1971). Mr. Smith, on the other hand, argues that “[t]he escape phase of a

theft does not transform the nature of the original crime from a theft into a

robbery.” Aplt’s Opening Brief at 39. We agree with Mr. Smith.

       As noted above, the Hobbs Act defines “robbery” as the unlawful taking of

property by “means of actual or threatened force, or violence, or fear of injury . .

. .” 18 U.S.C. § 1951(b)(1). By contrast, “theft” (or “larceny”) involves the

taking of property without the owner’s consent, but without force or violence.

See Black’s Law Dictionary 1477 (6th ed. 1990) (defining “theft” as “[t]he

fraudulent taking of personal property belonging to another, from his possession .

. . without his consent, with intent to deprive the owner of the value of the same,

and to appropriate it to the use or benefit of the person taking.”);   id. at 881

(defining “larceny” as the “[f]elonious stealing, taking and carrying, leading,

riding, or driving away another’s personal property, with intent to convert it or to

deprive owner thereof.”);    see also 2 Wayne R. LaFave & Austin W. Scott, Jr.,

Substantive Criminal Law § 8.11(d) (1986) (“Robbery requires that the taking be

done by means of violence or intimidation. Larceny from the person or presence


                                             26
of the victim is not robbery without this added element of force or fear.”)

      In denying Mr. Smith’s motion for judgment of acquittal, the district court

found that there was sufficient evidence of force or fear for the Hobbs Act count

to go to the jury. The court noted that there was testimony that Mr. Smith

intentionally directed his car at the employees who chased him into the parking

lot and that he could have avoided doing so. Rec. vol. VI at 470. The court also

noted that there was testimony that the employees in the store may have seen Mr.

Smith carrying the guns, and they may not have known that the guns were

unloaded. Id. at 471. The district court concluded that this evidence was enough

to satisfy the force or fear elements of a Hobbs Act robbery.

      As noted above, the Hobbs Act requires that a defendant take property    by

means of actual or threatened force or violence. Here, Mr. Dotson handed two

guns to someone who he obviously thought was an ordinary customer. The

“customer” then simply turned and ran. Even the government concedes, albeit in

a discussion of a separate issue in this case, that Mr. Smith was not pointing a

gun at Mr. Dotson nor demanding money from him. Aple’s Brief at 15. In fact,

Mr. Smith did not threaten Mr. Dotson at the gun counter in any way.

      As for fear of injury, Mr. Dotson knew that the guns were unloaded

because he had secured them before handing them to Mr. Smith. Even if other

employees who saw Mr. Smith running with the guns thought the guns were


                                         27
loaded, there is no evidence that Mr. Smith brandished the guns or in any way

threatened any store employee. The evidence shows that he simply made his way

toward the door and ran into the parking lot.

      The fact that several employees followed Mr. Smith into the parking lot,

and that Mr. Dotson was injured by the getaway car, does not support a finding

that Mr. Smith took the guns by means of force or violence. We think there was

insufficient evidence to prove that Mr. Smith accomplished the theft by means of

actual or threatened force or violence. Therefore, the district court should have

granted Mr. Smith’s motion for judgment of acquittal on count one of the

indictment.

      Because we are vacating Mr. Smith’s conviction on count one, we shall

remand for resentencing on the remaining count. The Presentence Report

indicates that counts one and two were grouped together for sentencing purposes.

Now that the § 922 conviction is the only one remaining, Mr. Smith’s offense

level will need to be recalculated.



      E. Was the district court’s restitution order erroneous?

      The district court ordered restitution in the amount of $1,209.98 to cover

the cost of both guns stolen from the sporting goods store. Mr. Smith did not

object to the order of restitution. Therefore, we review the order for plain error.


                                         28
See Fed. R. Crim. P. 52(b);   United States v. Wainwright , 938 F.2d 1096, 1098

(10th Cir. 1991).

       In crimes such as the one committed by Mr. Smith, federal law requires

that the sentencing court order the defendant to make restitution to the victim.

See 18 U.S.C. § 3663A(a)(1). However, a district court may not order restitution

in an amount that exceeds the loss caused by the defendant’s conduct.         United

States v. Spring , 80 F.3d 1450, 1463 (10th Cir. 1996). Such a restitution order

would amount to an illegal sentence.      United States v. Arutunoff , 1 F.3d 1112,

1121 (10th Cir. 1993). “[T]he imposition of an illegal sentence constitutes plain

error.” Wainwright , 938 F.2d at 1098.

       Mr. Smith argues that the district court ordered him to pay restitution in an

amount greater than the loss he caused the sporting goods store. Although the

record on appeal does not include a copy of the sentencing hearing transcript,

both parties apparently agree that the government did not present evidence at the

hearing concerning the appropriate amount of restitution. The government bears

the burden of proving the amount of loss when seeking restitution.         United States

v. Copus , 110 F.3d 1529, 1537 (10th Cir. 1997). A restitution order entered

without proof of loss is clearly erroneous.        United States v. Herndon , 982 F.2d
1411, 1421-22 (10th Cir. 1992). Because that is what occurred here, the

restitution order appears to be illegal. Thus, imposition of the order constitutes


                                              29
plain error.



                              III. CONCLUSION

      For the foregoing reasons, we REVERSE the district court’s denial of

judgment of acquittal on count one of the indictment and VACATE Mr. Smith’s

conviction on that count. We REMAND for the district court to enter judgment

of acquittal on count one and for resentencing.




                                        30